DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. patent 10, 735,402 (hereinafter ‘402). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
	Regarding claims 1, 7 and 12 ‘402 discloses:
A system, comprising (claim 1; col. 64; line 22):

a database coupled to a network and storing (claim 1; col. 64; lines 26-34), in association:
a question (claim 1; col. 64; lines 27-30);
a metadata including at least one attribute of the question (claim 1; col. 64; lines 34-40); and a stability threshold defining a required number of responses to the question in order for the question to be identified as stable (claim 1; col. 64; lines 27-30);
a client device coupled to the network and including a user interface configured to receive a user input selecting the question and the metadata (claim 1; col. 64; lines 60-63);
a server, including a hardware computing device coupled to a network and including at least one processor executing within a memory instructions that (claim 1; col. 64; lines 43-44), when executed, cause the system to: select, from the database the question and metadata selected from the client device; transmit the question to a plurality of user devices; receive a response from each of the plurality of user devices; select the stability threshold from the database; for each response received from the plurality of user devices (claim 1; col. 64; lines 40-53) :
update the metadata reflecting an increase of a total number of responses by one (claim 8; col. 65, lines 41-45); determine whether the total number of responses is equal to the stability threshold (claim 1, col. 64; lines 45-52 and claim 6; col. 65, lines 28-34); and
responsive to the total number of responses being equal to the stability threshold, generate a notification that the total number of responses is equal to the stability threshold (claim 1, col. 64; lines 45-52).
Dependent claims 2-6, 8-11 and 13 -20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. patent 10, 735,402.

Regarding claims 1, 7 and 12 ‘857 discloses:
A system, comprising (claim 1; col. 53; lines 22 -24):
a database coupled to a network and storing (claim 1; col. 53; line 26), in association:
a question (claim 1; col. 53; lines 44-50);
a metadata including at least one attribute of the question (claim 1; col. 53; lines 45-50); and a stability threshold defining a required number of responses to the question in order for the question to be identified as stable (claim 1; col. 53; lines 50-59);
a client device coupled to the network and including a user interface configured to receive a user input selecting the question and the metadata (claim 1; col. 53; lines 54-59);
a server, including a hardware computing device coupled to a network and including at least one processor executing within a memory instructions that (claim 1; col. 53; lines 40-43), when executed, cause the system to: select, from the database the question and metadata selected from the client device; transmit the question to a plurality of user devices; receive a response from each of the plurality of user devices; select the stability threshold from the database; for each response received from the plurality of user devices (claim 1; col. 53; lines 54-59) :
update the metadata reflecting an increase of a total number of responses by one (claim 6; col. 54, lines 16-25); determine whether the total number of responses is equal to the stability threshold (claim 1; col. 53; lines 51-54; claim 7, col. 54; lines 26-29); and

Dependent claims 2-6, 8-11 and 13 -20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. patent 10, 333, 857.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.        	Claims 1-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham et al. (US 2014/0379615, hereinafter Brigham) in view of Ramer et al. (US 2013/0046582, hereinafter Ramer).
	Regarding claim 1, Brigham discloses a system (fig. 1), comprising:
a database coupled to a network (para 0036-0037) and storing, in association:
a question (para 0044; 0050 and 0119);
a metadata including at least one attribute of the question (0034; 0037; 0149 and 0174); and a stability threshold (para 0174; stability level) defining a required number of responses (para 0173) to the question in order for the question to be identified as stable (para 0123 and 0131);

a server (para 0029), including a hardware computing device coupled to a network and including at least one processor executing within a memory instructions that (para 0184), when executed, cause the system to: select, from the database the question and metadata selected from the client device (para 0072-0073); select the stability threshold from the database (para 0057-0059); for each response received from the plurality of user devices: update the metadata reflecting an increase of a total number of responses by one (para 0037 and 0041); determine whether the total number of responses is equal to the stability threshold (para 0049 and 0077); and responsive to the total number of responses being equal to the stability threshold (para 0049 and 0077), generate a notification that the total number of responses is equal to the stability threshold (para 0097-0098).
	Brigham does not explicitly disclose to transmit the question to a plurality of user devices; receive a response from each of the plurality of user devices.
	In an analogous art, Ramer discloses to transmit the question to a plurality of user devices (para 0012); receive a response from each of the plurality of user devices (para 0014). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Brigham’s method/device by adding Ramer’s disclosure in order to provide services to multiple users.
	Regarding claim 7, Brigham disclose a system (fig. 1), comprising:
a server (para 0029), including a hardware computing device coupled to a network and including at least one processor executing within a memory instructions that, when executed (para 0184), cause the system to: select, from a database coupled to the network (para 0072-0073):
a question (para 0044; 0050 and 0119); and a metadata including at least one attribute of the question (0034; 0037; 0149 and 0174); select, from the database, a stability threshold defining a 
Brigham does not explicitly disclose to transmit the question to a plurality of user devices; receive a response from each of the plurality of user devices.
	In an analogous art, Ramer discloses to transmit the question to a plurality of user devices (para 0012); receive a response from each of the plurality of user devices (para 0014). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Brigham’s method/device by adding Ramer’s disclosure in order to provide services to multiple users.
Regarding claim 12, Brigham disclose a method, comprising the steps of:
Selecting, by a server (para 0029) including a hardware computing device coupled to a network and including at least one processor executing instructions within a memory (para 0184), from a database coupled to the network (para 0072-0073):
a question (para 0044; 0050 and 0119); and a metadata including at least one attribute of the question (0034; 0037; 0149 and 0174); selecting, by the server from the database, a stability threshold defining a required number of responses to the question in order for the question to be identified as stable (para 0057-0059); for each response received from the plurality of user devices: updating, by the server, the metadata reflecting an increase of a total number of responses by one (para 0037 and 0041); determining, by the server, whether the total number of responses is equal to the stability 
Brigham does not explicitly disclose transmitting, by the server, the question to a plurality of user devices; receiving by the server a response from each of the plurality of user devices.
	In an analogous art, Ramer discloses transmitting by the server the question to a plurality of user devices (para 0012); receiving by the server a response from each of the plurality of user devices (para 0014). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Brigham’s method/device by adding Ramer’s disclosure in order to provide services to multiple users.
	Regarding claims 2 and 15, Brigham discloses wherein the instructions further cause the system to: store, within the database, at least one user data characteristic stored in association with each of a plurality of users operating the plurality of user devices (para 0176).
Brigham does not explicitly disclose to select the plurality of user devices according to a correlation between the metadata and the at least one user data characteristic.
In an analogous art, Ramer discloses to select the plurality of user devices according to a correlation between the metadata and the at least one user data characteristic (para 0066; 0118 and 0400). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Brigham’s method/device by adding Ramer’s disclosure in order to provide specialized services to each user.
Regarding claims 3 and 16, Brigham does not explicitly disclose wherein the at least one user data characteristic includes a group, a class, a course of study, or a discipline common between the plurality of users.

Regarding claims 4 and 18, Brigham discloses wherein, responsive to the total number of responses being equal to the threshold, the instructions cause the system to update the metadata to identify the question as stable (para 0049 and 0174).
	Regarding claims 5 and 19, Brigham disclose wherein, the instructions further cause the system to automatically transmit the notification through the network to a supervisor device operated by a supervisor user (para 0037).
	Regarding claims 6 and 20, Brigham discloses wherein, the instructions further cause the system to: automatically launch a software application on the supervisor device that displays the notification and an indicator of metadata stability (para 0060; and 0079). 
	Regarding claims 10 and 17, Brigham discloses wherein the instructions further cause the system to determine whether the response is a correct response or an incorrect response to the question (para 0089).
	Regarding claim 11, Brigham discloses wherein the database comprises a content library database (para 0150).

4.	Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brigham/Ramer in view of Harvey et al. (US 2008/0146342, hereinafter Harvey).

In an analogous art, Harvey discloses wherein the instructions further cause the system to define a level of difficulty of the question within the metadata (para 0036; and 0056). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Brigham/Ramer’s method/device by adding Harvey’s disclosure in order provide different levels of assessment contents to the users.
Regarding claims 9 and 14, Brigham/Ramer does not explicitly disclose to generate a model stored in a model database coupled to the network; and update the model to update the difficulty level according to each response received from the plurality of devices.
In an analogous art, Harvey discloses to generate a model stored in a model database coupled to the network; and update the model to update the difficulty level according to each response received from the plurality of devices (para 0083-0084 and 0087). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Brigham/Ramer’s method/device by adding Harvey’s disclosure in order provide different levels of assessment contents to the users.


Conclusion	
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462